Citation Nr: 1438574	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-48 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to an initial compensable rating for left ear hearing loss and to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran asserts that he first experienced tinnitus in service, and that he has continued to experience it since that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was afforded a VA audiological examination in October 2009.  The examiner did not contest the Veteran's report that he currently experienced tinnitus.  However, he opined that the Veteran's tinnitus was not caused by or a result of the Veteran's left ear hearing loss, which was aggravated by service, and was also not related to the Veteran's conceded acoustic trauma in service.  He stated that the Veteran's service treatment records contain no evidence of tinnitus during service, that his tinnitus was secondary to his hearing loss, and that both preexisted service.

The Board finds the Veteran's reports of the initial onset of his tinnitus and its continuation thereafter both competent and credible.  He has not stated that he experienced tinnitus prior to service.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence    of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that a state of relative equipoise as to whether the Veteran's current tinnitus was incurred in service has been reached.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for right ear hearing loss and an initial compensable rating for his service-connected left ear hearing loss.  The Board finds that additional development is necessary prior to adjudication of these issues.

The October 2009 VA audiological examiner confirmed that the Veteran had bilateral sensorineural hearing loss, but opined that the Veteran's right ear hearing loss was not caused by or the result of his military service.  He stated that the Veteran's right ear hearing was normal in service and remained unchanged upon separation.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, the Board finds that an additional VA opinion is necessary.

The Board also finds that the issue of entitlement to an initial compensable rating for left ear hearing loss must be remanded, as the rating to which the Veteran is entitled could be affected by the outcome of his claim for service connection for right ear hearing loss.  Additionally, the Veteran's last audiological examination was in 2009, and his representative has suggested that the Veteran's left ear hearing loss may have worsened since then.  Therefore, an additional examination of the left ear would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Veteran testified during his hearing that he received a private audiological examination from First Coast Hearing Clinic.  Although a private audiogram dated February 2009 is of record, it is unclear whether that is the private record to which the Veteran referred.  Therefore, on remand, any outstanding treatment records from First Coast Hearing Clinic should be requested.  Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form for First Coast Hearing Clinic in Palm Coast, Florida.  If a properly completed release is received, request all relevant records from that facility since February 2009.  In addition, obtain relevant VA treatment records from January 2013 to the present.  If any requested records are unavailable, the Veteran should be notified of such, and any negative responses should be associated with the claims folder.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected left ear hearing loss, and to obtain an additional medical opinion on whether his right ear hearing loss is possibly related to service.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's right ear hearing loss is at least as likely as not (50 percent or greater probability) related to his active service, to include conceded noise exposure therein.  In rendering the opinion, the examiner should explain why the Veteran's right ear hearing loss is/is not merely a delayed response to in-service noise exposure, and should address the Veteran's assertion that if hearing in one ear was damaged in service, hearing in the other ear was also necessarily damaged at that time.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


